Citation Nr: 1137514	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  05-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for the Veteran's lower back disability, rated at 10 percent from February 1977, as 20 percent from August 1984 and at 40 percent from September 2003.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to an effective date earlier than June 8, 1993 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman - Attorney




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to February 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from June 1977, May 2004, July 2004, and July 2006 rating decisions.

In February 2008, the Board issued a decision which granted a total disability rating for schizophrenia and granted special monthly compensation based on the need for aid and attendance.  The decision also denied a claim for a rating in excess of 40 percent for a lower back disability; a compensable rating for bilateral hearing loss and an earlier effective date for TDIU.

The Veteran appealed the denials, and the Board decision was vacated by the Court of Appeals for Veterans Claims (Court) in March 2010 and returned to the Board for action consistent with a joint motion for remand.  The joint motion for remand indicated that it had no objection to the issues the Board had granted.

As to the evaluation of the Veteran's back disability, it is observed that the issue was the subject of a Board Remand in July 1980.  Although increased ratings were subsequently assigned over the years, the record does not reflect any final Board decision on the question.  As such, the issue has been re-stated as reflected on the front page of this decision to more accurately reflect its appellate posture.  

In this regard, it is also observed that the Veteran has argued the Board should address whether statements in May 2004 and in June 2004 should be considered a notice of disagreement with the effective date for the increased rating for the Veteran's back disability that was granted in May 2004.  Given, however, the Board's current view that the Veteran's back rating claim has been pending since 1980, any concerns about the effective date for the evaluation assigned in May 2004, will be necessarily addressed in the analysis of the evaluations that are ultimately assigned.  

Moreover, because the resolution of the back claim may have a significant impact on the adjudication of the Veteran's claim for an earlier effective date for the establishment of TDIU; the TDIU effective date claim is considered inextricably intertwined with the claim for an increased rating for the Veteran's lower back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be remanded in conjunction with the Veteran's back claim.

Separately, it is observed that in February 2008, the Board remanded a claim for medical reimbursement.  It is unclear whether the directed development was ever completed.  That matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Hearing Loss

Regarding the evaluation of the Veteran's hearing loss, in a letter dated in August 2010, his representative requested another VA examination, indicating that the Veteran's hearing acuity had decreased since his last VA examination.  Case law is understood to require a new examination when such an assertion is made.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  


Back Claim

As indicated in the Introduction, it appears the Veteran has an open appeal for an increased rating for his back disability dating since a July 1980 Board Remand.  More specifically, a review of the record shows  the Veteran was initially granted service connection for a chronic lumbar strain and for spina bifida occulta in a June 1977 rating decision.  In May 1978, a notice of disagreement was received.  A statement of the case was issued in December 1978, and the Veteran perfected his appeal to the Board in January 1979.  In July 1980, the Board remanded the Veteran's claim to obtain a VA examination.  An examination was eventually provided in August 1984.  In 1987, the Board issued a decision regarding the Veteran's psychiatric condition, but did not mention the issue of an increased rating for the Veteran's lower back disability.  In a December 1987 rating decision, the rating for the Veteran's back was increased from 10 to 20 percent, and made effective in August 1984.  However, the law at the time of the RO's action provided that an agency of original jurisdiction was precluded from withdrawing a notice of disagreement after one was filed.  38 C.F.R. § 19.125(c) (1987).  Thus, pursuant to the governing regulation, the claim remained pending. 

A May 2004 rating decision increased the Veteran's rating for his back disability from 20 percent to 40 percent and made the grant effective in September 2003.  However, the fact remains that this too did not constitute a complete grant of benefits and therefore the Veteran's back claim remains on appeal.

Thus, the Board has an obligation to adjudicate the claim of entitlement to an increased initial rating for the Veteran's lower back disability, rated at 10 percent from February 1977, at 20 percent from August 1984 and at 40 percent from September 2003.

SSA records have been obtained, but it is unclear whether the entirety of the Veteran's treatment records for his back disability have been obtained.  The SSA records appear to cover treatment from 1977-1979, but there are also records from a private radiologist from April 2001, suggesting that additional treatment records may exist that should be obtained in order to fairly adjudicate the Veteran's claim.  

A review of the claims file, also shows only sporadic back treatment throughout the 1980s, although it does not appear that the Veteran has specifically identified any treatment records that have not been sought.  In April 2004, the Veteran reported that he had received treatment over the years at VA hospital, but he failed to provide specific dates of treatment.  The first comprehensive set of records that was printed covered VA treatment from September 2003 until May 2004, and a second set of VA treatment records was obtained covering treatment between August 2004 and March 2007.  However, no subsequent treatment records have been obtained, and it is unclear whether the treatment records that are of record constitute the entirety of his VA and private back treatment.  As such, a remand is unfortunately necessary to ensure that the record before the Board is complete. 

Additionally, the Veteran's representative argued in an August 2010 letter that a separate 10 percent disability rating should be assigned to account for of the Veteran's spina bifida occulta, which she described to be a deformity of the vertebrae.  It is noted that under 38 C.F.R. § 4.71a, DC 5285 in effect prior to 2003, a separate rating may be assigned for demonstrable deformity of vertebral body.  This should be addressed by the RO in the first instance.  

Additionally, a current examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any private or VA treatment that he has received for his lower back disability from March 1979 to the present.  Then, seek to obtain any identified treatment, including any VA treatment records from March 1979-September 2003, from May 2004-August 2004, and from March 2007 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his service connected lower back disability.  The Veteran's claims file should be provided to the examiner, and a complete rationale should be provided for any opinion expressed.  

The examiner should fully assess and describe: 

a)  the presence or absence of vertebral deformity together with the range of motion in the Veteran's back, describing any pain, weakened movement, excess fatigability, incoordination, or other functional limitation present on testing.

b)  whether there is any ankylosis in the Veteran's back and, if so, is it a favorable or unfavorable;

c)  whether the Veteran has intervertebral disc syndrome, and if so whether it has caused incapacitating episodes that required prescribed bed rest (if yes, the examiner should indicate the number of weeks of bed rest that have been prescribed).  If intervertebral disc syndrome is diagnosed, the examiner should also indicate whether it should be classified as pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief

d)  any neurological impairment that is associated with, or caused by, the Veteran's back disability. 

3.  Schedule the Veteran for a VA audiometric examination to determine the nature and severity of his bilateral hearing loss.  In addition to providing results of audiometric testing, the examiner should fully describe the functional effects, if any, caused by the Veteran's hearing disability.  Additionally, given the Veteran's responses were considered exaggerated when last examined for VA purposes in March 2006, the examiner should provide an indication as to the perceived accuracy of any test results. 

4.  If the RO determines that a retroactive medical opinion is necessary to assess the severity of the Veteran's back disability during any point of the appeal, one should be obtained.

5.  Then readjudicate the appeals, including whether the grant of TDIU was warranted earlier than June 8, 1993.  If it is determined that the Veteran did not meet the schedular criteria for TDIU prior to June 8, 1993, the RO should consider whether referral to the Director of Compensation and Pension is warranted for extra-schedular consideration of this issue.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


